Filed 3/15/16 P. v. Whiteside CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C079065

                   Plaintiff and Respondent,                                     (Super. Ct. No. 14F01068)

         v.

STEVE WHITESIDE,

                   Defendant and Appellant.




         Appointed counsel for defendant Steve Whiteside has filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal.1 (People v. Wende (1979) 25 Cal. 3d
1 Defendant was advised by counsel of the right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.

                                                             1
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
       On or about November 28, 2013, defendant and codefendant Sparkle Krystal Scott
responded to a Craigslist ad listing a car for sale.2 Scott stayed behind while defendant
went for a test drive, with the seller driving. During the test drive defendant asked the
seller if he could drive the car. As the seller was getting out of the driver’s side door,
defendant slid across the bench seat (bumping the seller’s shoulder), and drove off in the
car.
       Also on November 28, 2013, defendant responded to a Craigslist ad listing a car
for sale. He checked out the engine and then asked to test drive the car. The seller drove
for awhile then agreed to let defendant drive. As the seller was walking around the rear
of the car to get into the passenger seat, defendant slid across the bench seat and drove off
in the car.
       On January 5, 2014, defendant responded to a Craigslist ad listing a car for sale.
Defendant asked to go for a test drive and the seller agreed, allowing defendant to drive
the car. After awhile, defendant said he was lost and asked the seller to drive back. The
seller got out and, as he was walking around the car to get into the driver’s seat,
defendant drove off in the car.
       On January 7, 2014, a buyer was looking on Craigslist for a car and responded to
defendant’s ad listing a Lexus for sale. Defendant told the buyer the Lexus was sold but
that he had a Volvo for sale. The buyer purchased the Volvo for cash. It was
subsequently discovered the Volvo was a stolen vehicle.



2 Craigslist is a website providing local classifieds and forums for jobs, housing, items
for sale, personals, services, local community, and events.

                                              2
        On February 21, 2014, defendant and Scott responded to a Craigslist ad listing a
car for sale. Scott asked the seller to look under the hood of the car and, as she did so,
defendant got into the driver’s seat of the car and drove off. Scott got into her car and
drove off.
        On February 22, 2014, defendant and Scott responded to a Craigslist ad listing a
BMW for sale. After the seller showed defendant the car, defendant asked to test drive it.
As the seller started to walk around to get into the passenger seat, defendant drove off in
the car. Scott sped off in her car, following defendant.
        On February 23, 2014, a buyer was looking on Craigslist for a car and responded
to defendant’s ad listing a Lexus for sale. Defendant told the buyer he did not have the
Lexus anymore but that he had a BMW for sale. The buyer purchased the BMW for
cash. When the buyer attempted to register the car, it was discovered the car was stolen.
        A jury found defendant guilty of five counts of vehicle theft (Veh. Code, § 10851,
subd. (a)) and two counts of grand theft (Pen. Code, § 487, subd. (a)).3 Defendant
admitted he had prior convictions for vehicle theft and receiving stolen property.
        Sentencing took place on April 17, 2015. The trial court sentenced defendant to
nine years four months, as follows: the upper term of four years for the principal vehicle
theft conviction, one year each (one-third the midterm) for the four additional vehicle
theft convictions, and eight months each (one-third the midterm) for the two grand theft
convictions. His sentence was to be split with five years four months to be served in
county jail and the remainder on supervised release. (§ 1170, subd. (h).) However,
defendant also received two consecutive eight-month terms for two separate criminal
cases for which he was found in violation of his probation. Thus, his total aggregate
sentence was 10 years 10 months, the first six years two months to be spent in county jail,




3   Undesignated statutory references are to the Penal Code.

                                              3
followed by a period of supervision of four years eight months. (§ 1170, subd. (h).) The
trial court also ordered defendant to pay victim restitution and various fines and fees, and
awarded defendant with 409 days of presentence custody credit. Defendant appeals.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.

                                       DISPOSITION

       The judgment is affirmed.



                                                        HULL                  , J.



We concur:



      BLEASE                , Acting P. J.



      ROBIE                 , J.




                                             4